Citation Nr: 1429406	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-19 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at an RO hearing in February 2011, and a transcript of the hearing is associated with his claims folder.  There have been repeated applications for and denials of service connection for major depression separate from the repeated applications for and denials of service connection for PTSD over the years, including the most recent denial of service connection for major depression in January 2008 which the Veteran filed a notice of disagreement with, but not a substantive appeal after the August 2008 statement of the case on that claim.  Accordingly, the Board concludes that the current appeal concerns only the matter of service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App.1 (2009).   


The issue of service connection for PTSD, under a merits analysis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The RO last finally denied service connection for PTSD in September 2004.  The Veteran did not appeal, nor was new and material evidence received within one year after the October 2004 notification of the decision.

2.  Since the final September 2004 decision denying service connection for PTSD, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  


CONCLUSIONS OF LAW

1.  The September 2004 RO decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria to reopen the claim for service connection for PTSD based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has applied to reopen a claim for service connection for PTSD.  In this decision, the Board reopens the Veteran's claim and remands it to the RO.  Thus, a discussion of VA's duties to notify and assist is not necessary with respect to the claim at this time.  

The RO last finally denied service connection for PTSD in September 2004.  The Veteran was notified of the decision and of his appellate rights by a letter in October 2004.   He did not appeal, and no correspondence constituting new and material evidence was received from him within one year following the October 2004 notice to him.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  At the time of the September 2004 decision, there was no medical evidence of PTSD, or that it was related to service.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 (2011) provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Generally, service connection for PTSD based on an in-service stressor requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence between the current symptomatology and the claimed in-service stressor.  If the stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. 3.304(f) (2013).

The evidence submitted since the last final decision in September 2008 is sufficient to reopen the claim.  A November 2008 private medical record contains information suggesting that the Veteran was in fear of hostile military or terrorist activity during his service aboard the U.S.S. WADDELL (DDG-24), a guided missile destroyer, at some point from October 19, 1972 onward.  Specifically, he reported that while on watch during a full moon, and as he was about ready to go to General Quarters so the ship could make a shooting run, he saw what he believed to be 2 torpedoes coming toward the ship.  He froze, simply watching the wakes as they approached.  Whatever they were, they apparently went under the ship and to the other side, and there was no explosion.  The Veteran reported that he had never told anyone about that experience, and had continued to experience distress because he did not report the incident, and because of his acute and intense fear of dying at that moment.  Additionally, the report contains an impression of PTSD.  These pieces of evidence in the November 2008 private medical record are new and material evidence.  Accordingly, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to the claim on remand.


ORDER

The claim for service connection for PTSD is reopened.  To this extent only, the appeal is allowed.  


REMAND

The Veteran seeks service connection for PTSD.  Under 38 C.F.R. § 3.159 (2013), VA has a duty to assist him with developing his claim by adequately examining him.  The Veteran had a VA psychiatric examination for his PTSD claim in April 2011, but he did not tell the examiner of the stressor reported above, which he related to a private mental health care provider in November 2008.  The VA psychiatric examiner felt that the Veteran did not have PTSD, and the reason given was that apparently the Veteran's symptoms from almost being washed overboard his ship (another claimed stressor) did not meet the avoidance criteria necessary for a PTSD diagnosis.  It is unclear, however, whether, based on the experience of seeing what he believed to be 2 torpedoes coming toward the ship while he was on watch, and any symptomatology related to it, the Veteran would qualify for a diagnosis of PTSD.  As such, remand for another VA psychiatric examination is required.  Before such examination, however, any additional relevant medical records of treatment which the Veteran has received which have not been obtained should be incorporated into the record.  

Accordingly, the case is hereby REMANDED for the following actions:

1.  Make arrangements to obtain any additional relevant medical records of treatment which the Veteran has received which have not been obtained, and incorporate them into the record.  

2.  After the above development has been completed, the RO should schedule the Veteran for a VA psychiatric examination.  It is imperative that the claims record be made available to the examiner for review.  All pertinent tests and studies should be conducted.  

After examining the Veteran, the examiner must indicate whether the Veteran's experience of seeing what he believed to be 2 torpedoes coming toward the ship while he was on watch during sea service on the U.S.S. WADDELL after October 19, 1972, reported by the Veteran in November 2008, would qualify as a PTSD stressor.  Additionally, the examiner should indicate why the Veteran meets or does not meet the criteria for diagnosis of PTSD due to such claimed stressor, under DSM-IV.  The examiner should assume that the event occurred as has been reported.  All opinions should be supported by a detailed discussion of the evidence and medical principles as necessary.  

3.  After completion of the above, the RO should review the record and readjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


